Title: To Benjamin Franklin from Amelia Barry, 1 September 1780
From: Barry, Amelia
To: Franklin, Benjamin


Most Dear Sir,Leghorn 1st Sept. 1780
An English Paper mentions that you are actually preparing to return to America; I hope it is not true: Surely you will not risque your person in America, till the contest be finally determined, and your safety ascertained: Should success attend the British arms, your Virtue your Talents, nor your years, would shelter you if in their power, from vindictive treatment: Know you not my revered Sir, that an Injurer seldom forgives? And erring man is too too apt to view with impatience, to say no worse, the person who gave him counsel that he had not virtue or resolution to follow; and the heavier the consequences of his error and obstinacy may be, resentment often rises in proportion; & to the idea of the wise Friend, is annexed that of the lost Good. If there is any truth in this observation, your Virtue becomes your Crime. Think then, my dear Sir, before you make the dangerous experiment: if your health is not so good as you wish, might not the milder air of Italy be of service to you? Glut not ignoble revenge, with a voluntary sacrifice of such a life as yours. Aristides listened to, & assisted, the meanest voice of his country, tho’ to his condemnation; he merited the appellation of Just, but would you Sir, have allowed it to him, had the Ostracism been in use in his Enemies Country, & he had waved the interests of his own, and the regard he owed to his personal safety, by submitting his conduct to their arraignment, & promoted his own condemnation? Let then your Amelia, who claims a kind of right in her revered paternal friend, be heard. In the days of prettling infancy you loved me; the favored, tho’ unfortunate child of a Lady most dear to you, & honored by me;— the fd. [friend] too of you Sally, may speak: the event then of this important year, may Heaven inspire you to wait in Europe! For I have a pre-sentiment that if you revisit America, anguish will be the lot of your friends, tho’ a noble consciousness of integrity, and true philanthropy may (and assuredly will,) give a lustre to your setting Sun.— Yet after all, I hope that I am misinformed; if so, one line saying “I do not leave Europe my Child” will be truly acceptable; but if you realy go a few parting lines with a precious “God bless you & yours” I implore before you embark, & may all my fears prove vain!
Permit a word or two on the subject of Govr. Pownall.— When I was honored with your letter I applyed to that Gentn. I waited 2 or 3 months without having heared from him. I then wrote again & had an immediate ansr. which I had the honor to transmit you an extract from in a letter under the 1st May, but as it may have miscarried I subjoin another.
“I was not silent to your application for any other reason but that I did not know what to answer to write: & having left the whole of the publication & account of the sale of the map & topographical description to Mr. Almon the Editor, & desiring him (which he tells me he has done) to write to Doctor Franklin, & to send him an acct. of what Profetts (all charges deducted,) he can afford to remit on your account, for whose benefit I always intended such surplus profits: I was in hopes you would have heared from the Docr. on the subject. I have this day since the receipt of your letter from Legn. of the 27th March spoken again to Mr. Almon & desired him to write again to Docr. Franklin. He has promised me that he will, I will therefore beg of you to address yourself to Doctor Franklin for such answer as he in consequence of Mr. Almon’s state of the acct shall be able to give you; & likewise you may address yourself to Mr. Almon Bookseller in Picadilly London. Whether my Letter to Docr. Franklin ever arrived at his hand, I do not know, & cannot guess, never having recd any acknowledgment of its receipt &c &c &c.”
I immediately wrote the Mr. Almon & informed him of the authority I had from you Sir, to apply for the profits arising from the sale of the Map, but have never heared from him. I have therefore dear Sir, to entreat the favor of you to let me know wt. he says to you, as I shall suspend further application to him till I have the honor of a line from you.
With the most sincere and ardent wishes for your health happiness & glory I have the honor to be My Dear Sir, your most obliged & devoted Humble Servant
A. Barry.
Docr. Franklin.
 
Notation: A Barry 1 Sep. 80
